Execution Version


SECOND AMENDMENT TO LOAN AGREEMENT
This AMENDMENT (this “Amendment”) dated as of January 24, 2019, to the Loan
Agreement, dated as of August 30, 2018 (as amended by First Amendment to Loan
Agreement, dated as of October 19, 2018 and as further amended or otherwise
modified prior to the date hereof, the “Loan Agreement”), by and among UNITED
NATURAL FOODS, INC., a Delaware corporation (“UNFI” or the “Borrower Agent”),
UNITED NATURAL FOODS WEST, INC., a California corporation (“UNFW”) and certain
Subsidiaries of UNFI party thereto from time to time that become borrowers (each
such Subsidiary, together with UNFI and UNFW, collectively, the “U.S.
Borrowers”), UNFI CANADA, INC., a corporation organized under the Canada
Business Corporations Act (the “Canadian Borrower” and, together with the U.S.
Borrowers, collectively, the “Borrowers”), the financial institutions party to
the Loan Agreement from time to time as lenders (collectively, “Lenders”), BANK
OF AMERICA, N.A., a national banking association, as administrative agent for
the Lenders (“Administrative Agent”), BANK OF AMERICA, N.A. (acting through its
Canada branch), as Canadian agent for the Lenders (“Canadian Agent”), and the
other parties party thereto.
WHEREAS, pursuant to Section 14.1.1(g) of the Loan Agreement, the Administrative
Agent may, without any consent from any other party to the Loan Agreement,
modify the Loan Agreement to reflect certain provisions in the Term Loan
Agreement as of the Closing Date that are less favorable to the Borrower Agent
or any of its Subsidiaries than those set forth in the Loan Agreement.
WHEREAS, pursuant to Section 14.1.1 of the Loan Agreement, the Administrative
Agent and the Borrower Agent may modify the Loan Agreement with the consent of
the Required Lenders to the extent permitted and required therein and such
parties may make additional modifications to the Loan Agreement that affect
certain existing Secured Bank Product Providers with the consent of each
existing Secured Bank Product Provider.
ACCORDINGLY, pursuant to Section 14.1.1(g) and Section 14.1.1 of the Loan
Agreement:


SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the Loan Agreement are used herein as therein defined.
SECTION 2. MFN Amendments. Effective on the MFN Amendments Effective Date (as
defined below), the Loan Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Loan Agreement attached as Exhibit I hereto (the “MFN Amendments”).
SECTION 3. Additional Amendments. Effective on the Additional Amendments
Effective Date (as defined below), the Loan Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Loan Agreement attached
as Exhibit II hereto (the “Additional Amendments”).
SECTION 4. Effectiveness.    The MFN Amendments shall become effective as of the
date (the “MFN Amendments Effective Date”) that the Administrative Agent shall
have executed this









--------------------------------------------------------------------------------




Amendment. The Additional Amendments shall become effective as of the date (the
“Additional Amendments Effective Date”) on which the Administrative Agent (or
its counsel) shall have received executed counterparts of this Amendment that,
when taken together, bear the signatures of the Administrative Agent, the
Borrower Agent, the Required Lenders and each existing Secured Bank Product
Provider that has outstanding Qualified Secured Bank Product Obligations as of
the Additional Amendments Effective Date.
SECTION 5. Effect of Amendment.
(a)     Except as expressly set forth herein, this Amendment shall not (i) by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Collateral Agent under the Loan Agreement or any other Loan Document or (ii)
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the existing Loan Agreement,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle any Borrower to
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Loan
Agreement or any other Loan Document in similar or different circumstances.
(b)     From and after the MFN Amendments Effective Date and before the
Additional Amendments Effective Date, each reference in the Loan Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and
each reference to the Loan Agreement in any other Loan Document shall be deemed
a reference to the Loan Agreement as amended by the MFN Amendments. From and
after the Additional Amendments Effective Date, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Loan Agreement in any other Loan Document
shall be deemed a reference to the Loan Agreement as amended by the MFN
Amendments and the Additional Amendments. This Amendment shall constitute a
“Loan Document” for all purposes of the Loan Agreement as amended by this
Amendment and the other Loan Documents.
SECTION 6. Governing Law. This Amendment shall be governed by the laws of the
State of New York, without giving effect to any conflict of law principles (but
giving effect to federal laws relating to national banks).
[The remainder of this page is intentionally left blank.]














--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Borrower Agent and the Administrative Agent has
caused this Amendment to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.


UNITED NATURAL FOODS, INC., as Borrower Agent
By:
/s/ Devon Hart
Name: Devon Hart
Title: Treasurer







[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------








BANK OF AMERICA, N.A., as Administrative Agent
By:
/s/ Edgar Ezerins
Name: Edgar Ezerins
Title: Senior Vice President

 




[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender
By:
/s/ Edgar Ezerins
Name: Edgar Ezerins
Title: Senior Vice President

 




[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------





BMO Harris Financing, Inc., as a Lender
By:
/s/ Elizabeth Mitchell
Name: Elizabeth Mitchell
Title: Vice President

 


[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as a Lender
By:
/s/ David Miller
Name: David Miller
Title: Vice President





[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




Capital One, National Association, as a Lender
By:
/s/ Micah Spellman
Name: Micah Spellman
Title: Director



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




Citizens Bank, N.A., as a Lender
By:
/s/ Peter Yelle
Name: Peter Yelle
Title: VP





[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




City National Bank, as a Lender
By:
/s/ Robert M. Brichacek
Name: Robert M. Brichacek
Title: Senior Vice President



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:
/s/ William O'Daly
Name: William O'Daly
Title: Authorized Signatory
 
 
By:
/s/ Christopher Zybrick
Name: Christopher Zybrick
Title: Authorized Signatory



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




Farm Credit East, ACA, as a Lender
By:
/s/ Eric W. Pohlman
Name: Eric W. Pohlman
Title: Vice President



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




JPMorgan Chase Bank, N.A., as a Lender
By:
/s/ Alieia Schreibstein
Name: Alieia Schreibstein
Title: Executive Director



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




Bank of Montreal, as a Lender
By:
/s/ Helen Alvarez-Hernandez
Name: Helen Alvarez-Hernandez
Title: Managing Director



BANK OF MONTREAL
Corporate Finance Division
Cross-Border Banking
First Canadian Place - 100 King St. W., 18th Fl.
Toronto, Ontario M5X 1A1
CANADA



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Lender
By:
/s/ Jordan Azar
Name: Jordan Azar
Title: Vice President



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




COŐPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender
By:
/s/ Timothy J Devane
Name: Timothy J Devane
Title: Executive Director
 
 
By:
/s/ William Binder
Name: William Binder
Title: Executive Director









[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Lender
By:
/s/ Anna Bernat
Name: Anna Bernat
Title: Attorney In Fact
 
 
By:
/s/ Andrew J. Chaykoski
Name: Andrew J. Chaykoski
Title: Authorized Signatory



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




TD Bank, N.A., as a Lender
By:
/s/ Edmundo Kahn
Name: Edmundo Kahn
Title: Vice-President



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ Nicole Manies
Name: Nicole Manies
Title: Vice President



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By:
/s/ Peter Schuebler
Name: Peter Schuebler
Title: Vice President



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Secured Bank Product Provider
By:
/s/ Edgar Ezerins
Name: Edgar Ezerins
Title: Senior Vice President



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




Citizens Bank, N.A., as a Secured Bank Product Provider
By:
/s/ Peter Yelle
Name: Peter Yelle
Title: VP



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




JPMorgan Chase Bank, N.A., as a Secured Bank Product Provider
By:
/s/ Alicia Schreibstein
Name: Alicia Schreibstein
Title: Executive Director



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Secured Bank Product Provider
By:
/s/ Jordan Azar
Name: Jordan Azar
Title: Vice President



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------








            
COŐPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Secured Bank Product Provider
By:
/s/ Timothy J Devane
Name: Timothy J Devane
Title: Executive Director
 
 
By:
/s/ William Binder
Name: William Binder
Title: Executive Director











[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Secured Bank Product Provider
By:
/s/ Anna Bernat
Name: Anna Bernat
Title: Attorney In Fact
 
 
By:
/s/ Andrew J. Chaykoski
Name: Andrew J. Chaykoski
Title: Authorized Signatory



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




THE TORONTO-DOMINION BANK, as a Secured Bank Product Provider
By:
/s/ Pradeep Mehra
Name: Pradeep Mehra
Title: Authorized Signatory



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




U.S. Bank National Association, as a Secured Bank Product Provider
By:
/s/ Nicole Manies
Name: Nicole Manies
Title: Vice President



[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Secured Bank Product Provider
By:
/s/ Peter Schuebler
Name: Peter Schuebler
Title: Vice President











[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------









Exhibit I
[MFN Amendments to Loan Agreement attached]







--------------------------------------------------------------------------------





(vii)
non-cash charges or losses from (A) any joint venture of any Borrower or any
Subsidiary and (B) non-cash minority interest reductions; plus



(viii)
the amount of “run-rate” cost savings, and synergies and incremental earnings
from administrative, selling or production-related activities projected by
Borrower Agent in good faith to result from actions taken prior to or during, or
expected to be taken following such period (which cost savings, or synergies or
incremental earnings shall be subject only to certification by a Senior Officer
of the Borrower Agent and shall be calculated on a pro forma basis as though
such cost savings, or synergies or incremental earnings had been realized on the
first day of such period), net of the amount of actual benefits realized prior
to or during such period from such actions; provided that (A) a Senior Officer
of the Borrower Agent shall have certified to the Administrative Agent that (x)
such cost savings, or synergies or incremental earnings are reasonably
identifiable, reasonably attributable to the actions specified and reasonably
anticipated to result from such actions, and (y) such actions have been taken or
are to be taken within eighteentwelve (1812) months of the event giving rise
thereto and (B) the aggregate increase to Consolidated EBITDA for any period
pursuant to this clause (viii) and clause (ii) of the definition of “Pro Forma
Adjustment” shall not exceed the greater of (1) $0 and (2)(A) for any period 25%
for such period of Consolidated EBITDA (calculated afterbefore giving effect to
any increasesincrease pursuant to this clause

(viii)    and clause (ii) of the definition of “Pro Forma Adjustment”) minus (B)
the amount of addbacks pursuant to clauses (xvii) and (xviii) of this
definition; plus


(ix)
(A) any costs or expense incurred by any Borrower or any Subsidiary pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such cost or expenses are funded with cash
proceeds contributed to the capital of the any Borrower or Net Proceeds of an
issuance of Equity Interests (other than Disqualified Equity Interests) of any
Borrower and (B) cash payments under long-term management equity incentive
plans; plus



(x)
cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus



(xi)
any net loss included in Consolidated Net Income attributable to non-
controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45; plus



22







--------------------------------------------------------------------------------





(xii)
realized foreign exchange losses resulting from the impact of foreign currency
changes on the valuation of assets or liabilities on the balance sheet of any
Borrower and its Subsidiaries; plus



(xiii)
net realized losses from Hedging Agreements or embedded derivatives that require
similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements; plus



(xiv)
[Intentionally Omitted]; plus



(xv)
the amount of any charges, expenses, costs or other payments in respect of
facilities no longer used or useful in the conduct of the business of the
Borrowers and their Subsidiaries; plus



(xvi)
costs, expenses and payments in connection with actual or prospective
litigation, legal settlements, fines, judgments or orders; plus



(xvii)
any other adjustments or add-backs with respect to the Supervalu Acquisition
specified in (but without duplication) (i) the Due Diligence Report prepared by
PricewaterhouseCoopers LLP, dated as of June 2018 and delivered to certain Lead
Arrangers on June 22, 2018 and (ii) the “Project Eden” Financial Due Diligence
Assistance Report prepared by KPMG LLP and dated as of June 20, 2018 provided
that in no event shall the aggregate amount added to Consolidated EBITDA
pursuant to this clause (xvii) in any period exceed $214,000,000185,000,000;
plus



(xviii)
the amount of “run-rate” cost savings and synergies with respect to the
acquisitions by the Borrower (or any of its Subsidiaries) of Unified Grocers,
Inc. and Associated Grocers of Florida, Inc., in each case subject to the
limitations in clause (viii) of this definition without giving effect to clause
(B) of the proviso thereto;



(b)    decreased (without duplication) by the following:


(i)
non-cash gains increasing Consolidated Net Income of such Person for such period
(other than any such amounts in connection with the sale of routes to
independent operators), excluding any non-cash gains to the extent they
represent the reversal of an accrual or cash reserve for a potential cash item
that reduced Consolidated EBITDA in any prior period and any non-cash gains with
respect to cash actually received in a prior period so long as such cash did not
increase Consolidated EBITDA in such prior period; plus



(ii)
realized foreign exchange income or gains resulting from the impact of foreign
currency changes on the valuation of assets or liabilities on the balance sheet
of the Borrowers and their Subsidiaries; plus





23







--------------------------------------------------------------------------------





(iii)
any net realized income or gains from any obligations under any Hedging
Agreements or embedded derivatives that require similar accounting treatment and
the application of Accounting Standard Codification Topic 815 and related
pronouncements; plus



(iv)
any amount included in Consolidated Net Income of such Person for such period
attributable to non-controlling interests pursuant to the application of
Accounting Standards Codification Topic 810-10-45;



(c)    increased or decreased (without duplication) by, as applicable, any
non-cash adjustments resulting from the application of Accounting Standards
Codification Topic 460 or any comparable regulation; and


(d)    increased or decreased (to the extent not already included in determining
Consolidated EBITDA) by any Pro Forma Adjustment.


There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by any Borrower or any Subsidiary during such period (but not
the Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed of by such Borrower or such Subsidiary during such period
(each such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), based on the actual
Acquired EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition) and (B) an adjustment in respect of each Acquired Entity or
Business equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) as specified in a certificate executed by a
Senior Officer and delivered to the Lenders and the Administrative Agent. For
purposes of determining the Consolidated EBITDA for any period, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than any Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations by any Borrower or any Subsidiary during such period
(each such Person, property, business or asset so sold or disposed of, a “Sold
Entity or Business”) and the Disposed EBITDA of any Restricted Subsidiary that
is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”), based on the actual Disposed EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer or
disposition).


Consolidated First Lien Net Leverage Ratio: with respect to any most recently
ended period of four consecutive Fiscal Quarters calculated on a pro forma
basis, the ratio of (a) Consolidated Total Debt
(i)    that is secured by a Lien on the Collateral on a pari passu or senior
priority basis with the Liens securing the Term Loan Facility (but without
regard to the control of remedies) or (ii) that constitutes Capital Lease
obligations of the Borrower Agent or any of its Subsidiaries, plus, the
principal amount of Obligations, as of the last day of such most recently ended
period of four consecutive Fiscal Quarters calculated on a pro forma basis to
(b) Consolidated EBITDA of the Borrowers and the Subsidiaries for such most
recently ended period of four consecutive Fiscal Quarters calculated on a pro
forma basis; provided that, with respect to any date of determination occurring
during the fiscal months ending closest
24







--------------------------------------------------------------------------------





to October 31, November 30 and December 31 of any Fiscal Year of the Borrower
Agent, an amount equal to $150,000,000 shall be deducted from the calculation of
Consolidated Total Debt for the purposes of this calculation..




Consolidated Interest Expense: with respect to any Person for any period (and
with respect to the Borrowers and Subsidiaries, such Persons on a consolidated
basis), without duplication, the sum of:


(a)    consolidated interest expense of such Person for such period, to the
extent such expense was deducted (and not added back) in computing Consolidated
Net Income (including
(a)    amortization of original issue discount or premium resulting from the
issuance of Debt at less than par, (b) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers acceptances, (c)
non-cash interest payments, (d) the interest component of Capital Lease
obligations and (e) net payments, if any, pursuant to interest rate obligations
under any Hedging Agreements with respect to Debt); plus


(b)    consolidated capitalized interest of such Person for such period, whether
paid or accrued; less


(c)
interest income for such period.



For purposes of this definition, interest on a Capital Lease obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease obligation in accordance
with GAAP.


Consolidated Net Income: with respect to any Person for any period, the net
income (loss) of such Person for such period determined on a consolidated basis
in accordance with GAAP (and with respect to the Borrowers and Subsidiaries,
such Persons on a consolidated basis); provided, however, that there will not be
included in such Consolidated Net Income:


(a)    any net gain (or loss) from disposed, abandoned or discontinued
operations and any net gain (or loss) on disposal of disposed, discontinued or
abandoned operations;


(b)    any net gain (or loss) realized upon the sale or other disposition of any
asset or disposed operations of any Borrower or any Subsidiary (including
pursuant to any sale/leaseback transaction) which is not sold or otherwise
disposed of in the ordinary course of business (as determined in good faith by a
Senior Officer or the board of directors of the Borrower Agent), including the
gain on the sale of routes to independent operators;


(c)    any extraordinary expenses, exceptional, unusual or nonrecurring gain,
loss, charge or expense, or any charges, expenses or reserves (including
relating to the Transaction Expenses) in respect of any restructuring,
relocation, redundancy or severance expense, new product introductions or
one-time compensation charges;


(d)
the cumulative effect of a change in accounting principles;



(e)    any (i) non-cash compensation charge or expense arising from any grant of
stock, stock options or other equity based awards (including any long-term
management equity




25







--------------------------------------------------------------------------------





(p) any net income (loss) of any Person if such Person is not a Restricted
Subsidiary, except that equity of any Borrower or Restricted Subsidiary in the
net income of any such Person for such period will be included in such
Consolidated Net Income up to the aggregate amount of cash or Cash Equivalents
actually distributed to such Borrower or Restricted Subsidiary as a dividend or
other distribution or return on investment during such Period.


In addition, to the extent not already excluded from the Consolidated Net Income
of such Person, notwithstanding anything to the contrary in the foregoing,
Consolidated Net Income shall exclude (i) any expenses and charges that are
reimbursed by indemnification or other reimbursement provisions in connection
with any investment (including the Supervalu Acquisition) or any sale,
conveyance, transfer or other disposition of assets permitted hereunder (it
being understood and agreed that if such Person has notified a third party of
such amount to be reimbursed or indemnified and such third party has not denied
its reimbursement or indemnification obligation, such amounts shall also be
excluded) and (ii) to the extent covered by insurance and actually reimbursed,
or, so long as the Borrower Agent has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (A) not denied by the applicable
carrier in writing within 180 days and (B) in fact reimbursed within 365 days of
the date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption.


Consolidated Secured Net Leverage Ratio: with respect to any most recently ended
period of four consecutive Fiscal Quarters calculated on a pro forma basis, the
ratio of (a) Consolidated Total Debt that is secured by a Lien on the property
of the Borrower Agent or any of its Subsidiaries and (b) Consolidated EBITDA of
the Borrowers and the Subsidiaries for such most recently ended period of four
consecutive Fiscal Quarters calculated on a pro forma basis; provided that, with
respect to any date of determination occurring during the fiscal months ending
closest to October 31, November 30 and December 31 of any Fiscal Year of the
Borrower Agent, an amount equal to $150,000,000 shall be deducted from the
calculation of Consolidated Total Debt for the purposes of this calculation..




Consolidated Total Debt: as of any date of determination, (a) the aggregate
principal amount of Debt of the Borrowers and the Subsidiaries outstanding on
such date, determined on a consolidated basis in accordance with GAAP (but
excluding the effects of any discounting of Debt resulting from the application
of purchase accounting in connection with the Transaction or any Permitted
Acquisition), consisting of Debt for borrowed money (including obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments), Capital Lease obligations, Purchase Money Debt and letters of
credit (but only to the extent any letter of credit has been drawn but not
reimbursed) minus (b) the aggregate amount of unrestricted cash and Cash
Equivalents (in each case, free and clear of all Liens other than any
nonconsensual Lien that is permitted under the Loan Documents, Liens of the
Administrative Agent, Liens in favor of the Term Loan Facility Agent under the
Term Loan Facility Documents and any Liens securing other Debt permitted
hereunder to be secured by a Lien on the Collateral along with the Obligations),
which aggregate amount of cash and Cash Equivalents shall be determined without
giving pro forma effect to the proceeds of Debt incurred on such date; provided
that Consolidated Total Debt shall not include obligations under Hedging
Agreements entered into in the ordinary course of business and not for
speculative purposes.


Consolidated Total Net Leverage Ratio: with respect to any most recently ended
period of four consecutive Fiscal Quarters calculated on a pro forma basis, the
ratio of (a) Consolidated Total Debt as of the last day of such any most
recently ended period of four consecutive Fiscal Quarters calculated on a
27







--------------------------------------------------------------------------------





pro forma basis to (b) Consolidated EBITDA of the Borrowers and the Subsidiaries
for such most recently ended period of four consecutive Fiscal Quarters
calculated on a pro forma basis; provided that, with respect to any date of
determination occurring during the fiscal months ending closest to October 31,
November 30 and December 31 of any Fiscal Year of the Borrower Agent, an amount
equal to
$150,000,000 shall be deducted from the calculation of Consolidated Total Debt
for the purposes of this calculation..




Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt or dividend
(“primary obligations”) of another obligor (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person under
any (a) guaranty, endorsement, co-making or sale with recourse of an obligation
of a primary obligor; (b) obligation to make take-or-pay or similar payments
regardless of nonperformance by any other party to an agreement; and (c)
arrangement (i) to purchase any primary obligation or security therefor, (ii) to
supply funds for the purchase or payment of any primary obligation, (iii) to
maintain or assure working capital, equity capital, net worth or solvency of the
primary obligor, (iv) to purchase Property or services for the purpose of
assuring the ability of the primary obligor to perform a primary obligation, or
(v) otherwise to assure or hold harmless the holder of any primary obligation
against loss in respect thereof. The amount of any Contingent Obligation shall
be deemed to be the stated or determinable amount of the primary obligation (or,
if less, the maximum amount for which such Person may be liable under the
instrument evidencing the Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto.


Contribution Debt: unsecured Debt of any Borrower or any Subsidiary in an amount
equal to the aggregate amount of cash contributions made after the Closing Date
to any Borrower in exchange for Qualified Equity Interests of any Borrower,
except to the extent utilized in connection with any other transaction permitted
by Section 10.2.8 and Section 10.2.9 and except to the extent such amount
increases the Available Equity Amount.
Converted Restricted Subsidiary: as defined in the definition of “Consolidated
EBITDA”. Converted Unrestricted Subsidiary: as defined in the definition of
“Consolidated EBITDA”. Credit Card Agreements: all agreements now or hereafter
entered into by any U.S. Borrowing
Base Obligor or for the benefit of any U.S. Borrowing Base Obligor, in each case
with any Credit Card Issuer or any Credit Card Processor with respect to sales
transactions involving credit card or debit card purchases.


Credit Card Issuer: any Person (other than an Obligor) who issues or whose
members issue credit cards, including, without limitation, MasterCard or VISA
bank credit or debit cards or other bank credit or debit cards issued through
World Financial Network National Bank, MasterCard International, Inc., Visa,
U.S.A., Inc. or Visa International and American Express, Discover, Diners Club,
Carte Blanche and other non-bank credit or debit cards, including, without
limitation, credit or debit cards issued by or through American Express Travel
Related Services Company, Inc., Novus Services, Inc., PayPal and other issuers
approved by the Administrative Agent.


Credit Card Notifications: notifications substantially in the form attached
hereto as Exhibit F.




28







--------------------------------------------------------------------------------





Incremental Equivalent Debt: Debt of any Borrower or any Subsidiary in an
aggregate principal amount not to exceed the Maximum Incremental Facilities
Amount so long as (A) such Debt shall not mature prior to the date that is 91
days after the latest Applicable Termination Date (or prior to the latest
Applicable Termination Date in the case of any such Debt that is secured with a
Lien on the Term Loan Priority Collateral ranking pari passu with the Liens
securing the Term Loan Facility); provided, that the foregoing requirements of
this clause (A) shall not apply to the extent such Debt constitutes a customary
bridge facility, so long as the long-term Debt into which such customary bridge
facility is to be converted or exchanged satisfies the requirements of this
clause (A), (B) such Debt shall not have mandatory prepayment, redemption or
offer to purchase events more onerous than those applicable to the initial term
loans under the Term Loan Facility; provided, that the foregoing requirements of
this clause (2) shall not apply to the extent such Debt constitutes a customary
bridge facility, so long as the long-term Debt into which such customary bridge
facility is to be converted or exchanged satisfies the requirements of this
clause (B), (C) in the case of any secured Incremental Equivalent Debt, shall be
subject to customary intercreditor terms (including those in the Intercreditor
Agreement and/or any other lien subordination and intercreditor arrangement
reasonably satisfactory to the Borrower and the Administrative Agent, as
applicable), (D) such Debt is not guaranteed by any Person other than any
Obligor, (E) if such Debt is secured, it is not secured by any assets other than
the Collateral and (F) the maximum aggregate principal amount of Incremental
Equivalentsuch Debt that mayshall be incurred by Subsidiaries that are not
Obligors shall not exceed the greater of (x) U.S.$50,000,000 and (y) 5.00% of
Consolidated EBITDA of the Borrowers and the Subsidiaries for the most recently
ended most recently ended period of four consecutive Fiscal Quarters calculated
on a pro forma basis at any one time outstanding (this clause (F), the “Non-Loan
Party Incremental Debt Basket”).a U.S. Loan Party.


Incremental Fixed Dollar Basket: the greater of (x) $875,000,000 and (y) 100% of
Consolidated EBITDA (calculated on a pro forma basis) for the most recently
ended period of four consecutive Fiscal Quartersan amount equal to $656,250,000.


Indemnified Taxes: (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any Obligation of any Borrower
or Guarantor under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.


Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.


Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, provincial, territorial, federal or foreign law for, or any
agreement of such Person to, (a) the entry of an order for relief under the
Bankruptcy Code, any Canadian Debtor Relief Law, or any other insolvency, debtor
relief or debt adjustment law; (b) the appointment of a receiver, interim
receiver, receiver manager, trustee, liquidator, administrator, conservator or
other custodian for such Person or any part of its Property; (c) an assignment
or trust mortgage for the benefit of creditors; or (d) in the case of the
Canadian Borrower or any Canadian Subsidiary, the filing of a notice of
intention to make a proposal or the filing of a proposal under the Bankruptcy
and Insolvency Act (Canada).


Intellectual Property: all intellectual property rights and similar Property of
a Person, including inventions, designs, patents, copyrights, trademarks,
service marks, trade names, trade secrets, confidential or proprietary
information, customer lists, know-how, software and databases; all goodwill
associated therewith or symbolized by the foregoing; all embodiments or
fixations thereof and all related documentation, applications, registrations and
franchises; all extensions or renewals thereof; all licenses
51







--------------------------------------------------------------------------------





Margin Stock: as defined in Regulation U of the Board of Governors.


Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of the Obligors,
taken as a whole, on the value of any material portion of the Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of any
Agent’s Liens on any Collateral; (b) impairs the ability of the Obligors, taken
as a whole, to perform their payment obligations under the Loan Documents; or
(c) otherwise results in a material adverse effect on the ability of any Agent
or any Lender to enforce or collect any Obligations or to realize upon any
Collateral.


Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect.


Maximum Incremental Facilities Amount: at any date of determination, an
aggregate principal amount of up to (i) the Incremental Fixed Dollar Basket,
plus (ii) the aggregate amount of voluntary prepayments of loans under (A) the
Term Loan Facility (including purchases of such loans by the Borrowers or any of
their Subsidiaries at or below par, in which case the amount of voluntary
prepayments of such Loans shall be deemed not to exceed the actual purchase
price of such Loans below par), other than from proceeds of long term Debt
(other than revolving Debt) and (B) Incremental Equivalent Debt and other Debt
permitted by Section 10.1.1(l), in each case secured on a pari passu basis with
the Term Loan Facility and, in the case of any such Debt that is revolving in
nature, to the extent such prepayments are accompanied by permanent commitment
reductions, plus (iii) an unlimited amount, so long as in the case of this
clause (iii) only, such amount at such date of determination can be incurred
without causing (w) in the case of incremental Loans under the Term Loan
Facility and Incremental Equivalent Debt, in each case, secured with a Lien on
the Term Priority Collateral ranking pari passu with the Liens securing the
obligations under the Term Loan Facility, the Consolidated First Lien Net
Leverage Ratio to exceed 4.003.75 to 1.00, (x) in the case of incremental loans
under the Term Loan Facility and Incremental Equivalent Debt, in each case that
is secured by a Lien on the Term Priority Collateral ranking junior to the Lien
securing the obligations under the Term Loan Facility or secured with a Lien on
property of the Borrower Agent or any of its Subsidiaries that does not
constitute Collateral, the Consolidated Secured Net Leverage Ratio to exceed
4.003.75 to 1.00, and (y) in the case of unsecured incremental term loans under
the Term Loan Facility and unsecured Incremental Equivalent Debt, in each case
incurred under the Non-Loan Party Incremental Debt Basket, the Consolidated
Total Net Leverage Ratio to exceed 4.00 to 1.00 and (z) in the case of all other
unsecured incremental loans under the Term Loan Facility and unsecured
Incremental Equivalent Debt, the Consolidated Total Net Leverage Ratio to exceed
4.503.75 to 1.00, in each case on a pro forma basis, and after giving effect to
any other transactions consummated in connection therewith and assuming for
purposes of this calculation that (1) any cash proceeds of any incremental loans
under the Term Loan Facility then being incurred shall not be netted from the
numerator in the Consolidated First Lien Net Leverage Ratio, Consolidated
Secured Net Leverage Ratio or Consolidated Total Net Leverage Ratio, as
applicable, for purposes of calculating the Consolidated First Lien Net Leverage
Ratio, Consolidated Secured Net Leverage Ratio or Consolidated Total Net
Leverage Ratio, as applicable, under this clause (iii) for purposes of
determining whether such incremental loans under the Term Loan Facility can be
incurred and (2) in the case of any incremental revolving facility or any
incremental term loan facility with delayed draw commitments, that the
commitments thereunder are fully drawn on the date of incurrence (provided,
however, that if amounts incurred under this clause (iii) are incurred
concurrently with the incurrence of
56







--------------------------------------------------------------------------------





incremental loans under the Term Loan Facility (in each case, including any
unused commitments obtained) in reliance on clause (i) and/or clause (ii) above,
the Consolidated First Lien Net Leverage Ratio, Consolidated Secured Net
Leverage Ratio or the Consolidated Total Net Leverage Ratio shall be calculated
without giving effect to such amounts incurred (or commitments obtained) in
reliance on the foregoing clause (i) and/or clause (ii)); provided further, for
the avoidance of doubt, to the extent the proceeds of any incremental loans
under the Term Loan Facility are being utilized to repay Debt, such calculations
shall give pro forma effect to such repayments). The Borrowers may elect to use
clause (iii) above regardless of whether the Borrowers have capacity under
clause (i) or clause (ii) above. Further, the Borrowers may elect to use clause
(iii) above prior to using clause (i) or clause (ii) above, and if both clause
(iii) and clause (i) and/or clause (ii) are available and the Borrowers do not
make an election, then the Borrower swill be deemed to have elected to use
clause (iii) above. Notwithstanding the foregoing, the Borrowers may
re-designate any Debt originally designated as incurred under clause (i) and/or
clause (ii) above as having been incurred under clause (iii), so long as at the
time of such re-designation, the Borrowers would be permitted to incur under
clause (iii) the aggregate principal amount of Debt being so re-designated (for
purposes of clarity, with any such re-designation having the effect of
increasing the Borrowers’ ability to incur Debt under clause (i) and/or clause
(ii) on and after the date of such re- designation by the amount of Debt so
re-designated).


Medicaid: the health care financial assistance program jointly financed and
administered by the Federal and State governments under Title XIX of the Social
Security Act.


Medicare: the health care financial assistance program under Title XVIII of the
Social Security
Act.


Moody’s: Moody’s Investors Service, Inc., and its successors.


Multiemployer Plan: any employee benefit plan of the type defined in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien (that, in the case of Collateral sold, is senior to any Agent’s
Liens thereon); (c) transfer or similar taxes; and (d) reserves for indemnities,
until such reserves are no longer needed.


NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms reasonably satisfactory to Administrative Agent.


Non-Consenting Lender: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Lenders or all affected Lenders
in accordance with the terms of Section 14.1 and (b) has been approved by the
Required Lenders.


Non-Defaulting Lender: any Lender that is not a Defaulting Lender.


57







--------------------------------------------------------------------------------





Permitted Business: the business of the Borrowers and the Subsidiaries as
conducted on the Signing Date and businesses and business activities that are
reasonably related or complementary thereto or ancillary or incidental thereto
or that the Borrowers have determined, in their reasonable business judgment,
would enhance the business, operations and condition (financial or otherwise) of
the Borrowers and the Subsidiaries.


Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Signing Date, and any extension, modification, renewal or
replacement thereof that does not increase the amount of such Contingent
Obligation when extended, modified, renewed or replaced; (d) incurred in the
Ordinary Course of Business in favor of suppliers, customers, lessors and
licensors or with respect to surety, appeal, bid or performance bonds,
completion guarantees or other similar obligations; (e) arising from customary
indemnification obligations or obligations in respect of purchase price
(including earn-outs) or other similar adjustments in favor of purchasers in
connection with dispositions of assets permitted hereunder or in connection with
the Transactions, a Permitted Acquisition or any other Investment expressly
permitted hereunder; (f) arising under the Loan Documents; (g) of a Borrower or
a Subsidiary with respect to Debt of a Borrower or a Subsidiary that is
permitted under Section 10.2.1; or (h) in an aggregate amount of the greater of
(x) U.S.$25,000,000 and (y) 3.00% of Consolidated EBITDA of the Borrowers and
the Subsidiaries for the most recently ended period of four consecutive Fiscal
Quarters calculated on a pro forma basis, in each case or less at any time.


Permitted Discretion: as used herein, with reference to the Administrative
Agent, a determination made in the exercise, in good faith, of reasonable
business judgment from the perspective of a secured, asset-based lender for
comparable asset-based lending transactions.


Permitted Investments:


(a)    (i) Investments existing on the Signing Date and identified on Schedule
10.2.5, and any extension, modification, renewal or replacement of any such
Investment that does not increase the amount of such Investment when extended,
modified, renewed or replaced, and (ii) Investments in Subsidiaries existing on
the Signing Date;


(b)    Investments in Domestic Subsidiaries; provided, that (i) any acquisition
of Equity Interests in a Person that was not previously a Subsidiary shall be
subject to compliance with the requirements set forth in the definition of
“Permitted Acquisition” and (ii) Investments pursuant to this clause (b) in
Domestic Subsidiaries that are not Guarantors, together with (x) Investments
pursuant to clause (c) of this definition by an Obligor in any Person that is
not an Obligor and (y) Investments pursuant to clause (d) of this definition,
shall not at any one time exceed the greater of
(x) U.S. $200,000,00075,000,000 and (y) 25.009.00% of Consolidated EBITDA of the
Borrowers and the Subsidiaries for the most recently ended period of four
consecutive Fiscal Quarters calculated on a pro forma basis;


(c)    Investments in Foreign Subsidiaries by Foreign Subsidiaries; provided,
that Investments pursuant to this clause (c) by an Obligor in any Person that is
not an Obligor, together with (x) Investments pursuant to clause (b) of this
definition in Domestic Subsidiaries that are not Guarantors and (y) Investments
pursuant to clause (d) of this definition, shall not at any one time exceed the
greater of (x) U.S. $200,000,00075,000,000 and (y) 25.009.00% of Consolidated
61







--------------------------------------------------------------------------------





EBITDA of the Borrowers and the Subsidiaries for the most recently ended period
of four consecutive Fiscal Quarters calculated on a pro forma basis;


(d)    Investments in Foreign Subsidiaries by UNFI and Domestic Subsidiaries;
provided, that Investments pursuant to this clause (d), together with (x)
Investments pursuant to clause (b) of this definition in Domestic Subsidiaries
that are not Guarantors and (y) Investments pursuant to clause (c) of this
definition by an Obligor in any Person that is not an Obligor, shall not at any
one time exceed the greater of (x) U.S. $200,000,00075,000,000 and (y)
25.009.00% of Consolidated EBITDA of the Borrowers and the Subsidiaries for the
most recently ended period of four consecutive Fiscal Quarters calculated on a
pro forma basis;


(e)
loans and advances permitted by Section 10.2.7;

(f)
Permitted Contingent Obligations;

(g)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(h)    Investments in assets that were Cash Equivalents when made that are, to
the extent required by the Loan Documents, subject to the Applicable Agent’s
Lien and control, pursuant to documentation in form and substance satisfactory
to such Agent;


(i)
Permitted Acquisitions;



(j)    (i) Investments not otherwise described in the preceding clauses but
subject to the final proviso of this clause (j); provided, that (A) no Event of
Default shall exist before or after giving effect to the proposed Investment,
(B) daily average Adjusted Aggregate Availability for the 30 consecutive days
immediately before consummating the proposed Investment, calculated on a pro
forma basis after giving effect to such Investment as if such Investment had
been consummated at the beginning of such 30 day period, shall be at least 10%
of the Aggregate Borrowing Base and
(C) Borrowers shall have a Fixed Charge Coverage Ratio of at least 1.00:1.00 for
the most recently completed period of four Fiscal Quarters for which financial
statements have been provided pursuant to Section 10.1.2, calculated on a pro
forma basis after giving effect to such Investment as if such Investment had
been made at the beginning of such period of four Fiscal Quarters; provided,
that to the extent daily average Adjusted Aggregate Availability for the 30
consecutive days immediately before consummating the proposed Investment,
calculated on a pro forma basis after giving effect to such Investment as if
such Investment had been consummated at the beginning of such 30 day period, is
at least 15% of the Aggregate Borrowing Base, this clause (C) shall not be
applicable, and
(ii)    UNFI shall have delivered to the Administrative Agent not less than two
(2) Business Days prior to the earlier of (x) the execution of a definitive or
binding agreement to consummate the proposed Investment and (y) the consummation
of such proposed Investment, a statement, certified by a Senior Officer of UNFI,
setting forth, in reasonable detail, computations (determined in a manner
reasonably acceptable to the Administrative Agent) evidencing satisfaction of
the requirements set forth in clause (i) above; provided, further, that any
acquisition of Equity Interests in a Person that




62





--------------------------------------------------------------------------------





was not previously a Subsidiary shall be subject to compliance with the
requirements set forth in the definition of “Permitted Acquisition”;


(k)    other Investments in an aggregate amount outstanding at any one time not
to exceed the greater of (x) U.S. $150,000,000125,000,000 and (y) 17.5014.00% of
Consolidated EBITDA of the Borrowers and the Subsidiaries for the most recently
ended period of four consecutive Fiscal Quarters calculated on a pro forma
basis;


(l)
[Intentionally Omitted];

(m)
the Supervalu Acquisition;

(n)    asset purchases (including purchases of inventory, supplies and
materials) and the licensing or contribution of intellectual property pursuant
to joint marketing arrangements with other Persons, in each case in the ordinary
course of business;


(o)    Investments consisting of Liens, Debt, fundamental changes, Asset
Dispositions and restricted payments permitted under Section 10.2.1, Section
10.2.2, Section 10.2.4, Section 10.2.6 and Section 10.2.9, respectively;


(p)
Investments in Hedging Agreements permitted under Section 10.2.1(d);

(q)    promissory notes and other noncash consideration received in connection
with an Asset Dispositions permitted by Section 10.2.6;


(r)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;


(s)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;


(t)    Investments as valued at cost at the time each such Investment is made
and including all related commitments for future Investments, in an amount not
exceeding the Available Equity Amount;


(u)    Investments held by a Subsidiary acquired after the Closing Date or of a
corporation or company merged into any Borrower or merged or consolidated with
any Subsidiary in accordance with Section 10.2.9 after the Closing Date to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;


(v)    Guarantee Obligations of any Borrower or any Subsidiary in respect of
leases (other than Capital Leases) or of other obligations that do not
constitute Debt, in each case entered into in the ordinary course of business;


63







--------------------------------------------------------------------------------





Subsidiaries, the lender or other obligee under such Refinancing Debt shall be
the Borrower Agent or one of its Subsidiaries;


(g)    Debt representing an Investment that is not prohibited by
Section 10.2.5;


(h)
intercompany Debt permitted by Section 10.2.7;



(i)
Debt represented by financed insurance premiums;



(j)    Debt representing deferred compensation to current or former employees,
officers and directors of a Borrower or Subsidiary incurred in the Ordinary
Course of Business;


(k)    Debt under any Seller Note; provided, that (i) to the extent that such
Debt becomes due and payable and such payments are required to be made by the
Borrower Agent or any Subsidiary, the Borrower Agent or such Subsidiary shall
make such payments within two (2) Business Days thereof and (ii) the terms of
such Seller Note shall be reasonably satisfactory to the Administrative Agent;


(l)    Debt under the Term Loan Agreement in an aggregate principal amount not
to exceed (x) $1,950,000,000 plus (y) the aggregate principal amount of Debt
permitted to be incurred as “Incremental Facilities” under and as defined in the
Term Loan Agreement as in effect on the Closing Date not to exceed at any time
the Maximum Incremental Facilities Amount (or pursuant to any comparable
provisions to the extent such provisions are not used to incur an aggregate
principal amount of such Debt in excess of the Maximum Incremental Facilities
Amount);


(m)
Debt in respect of Incremental Equivalent Debt;



(n)    Debt that is not included in any of the clauses of this Section and does
not exceed the greater of (x) U.S. $125,000,00075,000,000 and
(y)    15.009.00% of Consolidated EBITDA of the Borrowers and the Subsidiaries
for the most recently ended period of four consecutive Fiscal Quarters
calculated on a pro forma basis in the aggregate at any time; provided, that if
such Debt is secured by the Collateral, (A) any Liens on ABL Priority Collateral
shall be junior to the Liens on the ABL Priority Collateral securing the
Obligations and
(B) the representatives (or beneficiary or agent) in respect of such Debt shall
have entered into the Intercreditor Agreement;


(o)    the Existing UNFI Term Loan Credit Agreement; provided, that the Existing
UNFI Term Loan Credit Agreement shall be permitted under this clause (o) only
during the period from and after the Closing Date until the date that is 45 days
after the Closing Date;


(p)    Debt to current or former officers, directors, partners, managers,
consultants and employees, their respective estates, spouses or former
147







--------------------------------------------------------------------------------





spouses to finance the purchase or redemption of Equity Interests of any
Borrower (or any direct or indirect parent thereof) permitted by Section 10.2.4
in an aggregate amount not to exceed $15,000,000 at any one time outstanding;


(q)    Debt in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case
incurred in the ordinary course;


(r)    Debt incurred by any Borrower or any of the Subsidiaries in respect of
letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts or
similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Debt with respect to reimbursement-type obligations regarding workers
compensation claims;


(s)    Debt supported by a Letter of Credit in a principal amount not to exceed
the face amount of such Letter of Credit;


(t)    Debt incurred by a Subsidiary that is not an Obligor, and guarantees
thereof by a Subsidiary that is not an Obligor, in an aggregate principal amount
not to exceed the greater of (x) $50,000,00025,000,000 and (y) 5.003.00% of
Consolidated EBITDA of the Borrowers and the Subsidiaries for the most recently
ended most recently ended period of four consecutive Fiscal Quarters calculated
on a pro forma basis at any one time outstanding;


(u)
unsecured Contribution Debt;



(v)
[Intentionally Omitted];

    


(w)    Debt assumed in connection a Permitted Acquisition or other Investment
not prohibited hereunder and not created in contemplation thereof, so long as
(i) in the case of any such Debt that is secured by a Lien on the property of
any Subsidiary of the Borrower Agent, the Consolidated Secured Net Leverage
Ratio does not exceed 4.003.75 to 1.00 and (ii) in the case of any such Debt
that is unsecured, the Consolidated Total Net Leverage Ratio does not exceed
4.503.75 to 1.00 (in each case, calculated on a pro forma basis, and after
giving effect to any other transactions consummated in connection therewith but
assuming that any commitments thereunder are fully drawn as of the date of
assumption); provided, that Debt incurred by a Subsidiary that is not an Obligor
pursuant to this clause (w) of this Section 10.2.1, and guarantees thereof by a
Subsidiary that is not an Obligor, in an aggregate principal amount not to
exceed the greater of (x) $50,000,000 and (y) 5.00% of Consolidated EBITDA of
the Borrowers and the Subsidiaries for the most recently ended most recently
ended period of four consecutive Fiscal Quarters calculated on a pro forma basis
at any one time outstanding;




148







--------------------------------------------------------------------------------





property to which such requirement would not have applied but for such
acquisition), (iii) the Debt secured thereby is permitted under Section 10.2.2
and
(iv)    no such Lien may extend to or cover any ABL Priority Collateral unless
such Lien is junior to the Lien securing the Obligations;


(x)    Liens, if any, arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by any
Borrower or any Subsidiary in the ordinary course of business;


(y)    Liens, if any, arising from precautionary Uniform Commercial Code or PPSA
financing statements;


(z)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;


(aa) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit issued for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods;


(bb) the modification, replacement, renewal or extension of any Lien permitted
by this Section 10.2.2; provided, that (i) the Lien does not extend to any
additional property other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Debt
permitted under Section 10.2.1, and (B) proceeds and products thereof; and
(ii) the renewal, extension or refinancing of the obligations secured or
benefited by such Liens is permitted by Section 10.2.2;


(cc) ground leases in respect of real property on which facilities owned or
leased by any Borrower or any Subsidiary are located;


(dd) Liens on property of a Subsidiary that is not an Obligor securing Debt or
other obligations of such Subsidiary that is not an Obligor; in an aggregate
principal amount at any time outstanding not to exceed the greater of
(x) $25,000,000 and (y) 3.00% of Consolidated EBITDA of the Borrowers and the
Subsidiaries for the most recently ended period of four consecutive Fiscal
Quarters calculated on a pro forma basis;




(ee) Liens solely on any cash earnest money deposits made by any Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;


(ff)    Liens securing Debt permitted pursuant to Section
10.2.1(d);


(gg) other Liens securing Debt or other obligations in an aggregate principal
amount at any time outstanding not to exceed the greater of (x)
$125,000,00075,000,000 and (y) 15.009.00% of Consolidated EBITDA of the
Borrowers and the Subsidiaries for the most recently ended most recently
152







--------------------------------------------------------------------------------





ended period of four consecutive Fiscal Quarters calculated on a pro forma basis
calculated on a pro forma basis; provided, that (i) any Liens on ABL Priority
Collateral shall be junior to the Liens on the ABL Priority Collateral securing
the Obligations and (ii) the representatives (or beneficiary or agent) in
respect of such Debt or obligations shall have entered into the Intercreditor
Agreement;


(hh) with respect to any Foreign Subsidiary, other Liens and privileges arising
mandatorily by Law; and


(ii) Liens on the Equity Interests of joint ventures securing financing
arrangements for the benefit of the applicable joint ventures that are not
otherwise prohibited under this Agreement.


10.2.3.
[Intentionally Omitted].



10.2.4.
Distributions; Upstream Payments. Declare or make any Distributions, except:



(a)    Upstream Payments; provided, that any Upstream Payments by a Subsidiary
(other than a Subsidiary that is a Subsidiary of the Canadian Borrower) to the
Canadian Borrower shall not exceed in the aggregate during any Fiscal Year the
greater of (x) U.S.$10,000,000 (or its equivalent in other currencies) and (y)
1.00% of Consolidated EBITDA of the Borrowers and the Subsidiaries for the most
recently ended period of four consecutive Fiscal Quarters calculated on a pro
forma basis;


(b)    payments by any Borrower or Subsidiary in respect of withholding or
similar Taxes payable by any future, present or former officer, director,
manager or employee (or any spouse, former spouse, successor, executor,
administrator, heir, legatee or distributee of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options; provided,
that the aggregate amount of all cash payments made pursuant to this clause (b)
shall not exceed in any Fiscal Year the greater of (x) $25,000,000 and (y) 3.00%
of Consolidated EBITDA of the Borrowers and the Subsidiaries for the most
recently ended period of four consecutive Fiscal Quarters calculated on a pro
forma basis;


(c)    UNFI may purchase or redeem in whole or in part any of its Equity
Interests for another class of Equity Interests or rights to acquire its Equity
Interests or with proceeds from substantially concurrent equity contributions or
issuances of new Equity Interests of UNFI, provided, that any terms and
provisions material to the interests of the Lenders, when taken as a whole,
contained in such other class of Equity Interests are at least as advantageous
to the Lenders as those contained in the Equity Interests redeemed thereby;






153







--------------------------------------------------------------------------------







Exhibit II
[Additional Amendments to Loan Agreement attached]























































--------------------------------------------------------------------------------




ABL Credit Agreement”) (including the payment in full of any outstanding
interest, fees and expenses owing or accruing under or in respect of the
Existing UNFI ABL Credit Agreement) and (B) Supervalu Inc. and its Subsidiaries
under (1) the Second Amended and Restated Term Loan Credit Agreement, dated as
of January 31, 2014, by and among Supervalu Inc., Goldman Sachs Bank USA, as
administrative agent, the lenders party thereto and the other parties party
thereto, (2) the Amended and Restated Credit Agreement, dated as of March 21,
2013, by and among Supervalu Inc., Wells Fargo Bank, National Association, as
administrative agent, the lenders party thereto and the other parties party
thereto, (3) Supervalu Inc.’s 6.75% Senior Notes due June 1, 2021 and (4)
Supervalu Inc.’s 7.75% Senior Notes due November 15, 2022 (the repayment,
termination, discharge, defeasance, arrangement and release of all such
indebtedness in this clause (ii) or, solely, in the case of the Existing UNFI
Term Loan Credit Agreement, the giving of irrevocable notice for the repayment
or redemption thereof in full, collectively, the “Closing Date Refinancing”),
(iii) fees and expenses incurred in connection with the foregoing and
transactions related thereto and (iv) working capital and general corporate
purposes.


WHEREAS, substantially concurrently with the closing of the Supervalu
Acquisition, the Borrower Agent is entering into the Term Loan Agreement to
incur first lien term loans in an aggregate principal amount of up to
$1,950,000,000 (intended to consist of a $1,800,000,000 term loan “B” tranche
and a $150,000,000 364-day tranche), subject to the terms of the Intercreditor
Agreement.


WHEREAS, the Lenders have indicated their willingness to make Loans, and the
Issuing Banks have indicated their willingness to issue Letters of Credit, in
each case, on the terms and subject to the conditions set forth herein.


NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:


SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION


1.1.    Definitions. As used herein, the following terms have the meanings set
forth below: ABL Priority Collateral: as defined in the Intercreditor Agreement.
Account: as defined in the UCC or PPSA, as applicable, and all “claims” (for
purposes of the Civil Code of Québec), including all rights to payment for goods
sold or leased, or for services rendered.


Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible, including, without limitation, a Credit Card Issuer, a
Credit Card Processor, a Fiscal Intermediary or another Third Party Payor.


Acquired EBITDA: with respect to any Acquired Entity or Business for any period
or any Converted Restricted Subsidiary, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.


Acquired Entity or Business: the meaning specified in the definition of the term
“Consolidated EBITDA.”


Additional Amendments Effective Date: January 24, 2019.


7







--------------------------------------------------------------------------------





Administrative Agent or Required Lenders, the margins shall be determined as if
Level III were applicable, from such day until the first day of the calendar
month following actual receipt.


Applicable Offered Rate: LIBOR or the BA Equivalent Rate, as the context
requires.


Applicable Offered Rate Loans: LIBOR Loans or BA Equivalent Rate Loans, as the
context requires.


Applicable Termination Date: the U.S. Revolver Termination Date or the Canadian
Termination Date, as the context requires.


Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.


Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of the Borrower Agent or any Subsidiary thereof,
including a disposition of Property in connection with a sale-leaseback
transaction or synthetic lease.


Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit C or otherwise satisfactory to the Applicable
Agent.


Attributable Debt: on any date, in respect of any Capital Lease of any Person,
the capitalized amount thereof that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP.


Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Qualified Secured Bank
Product Reserve; (d) the Secured Bank Product Reserve; (e) the aggregate amount
of liabilities secured by Liens upon ABL Priority Collateral that are senior to
any Agent’s Liens (but imposition of any such reserve shall not waive an Event
of Default arising therefrom), but not in excess of the Value of the affected
ABL Priority Collateral; and (ef) such additional reserves (including, without
limitation, a reserve equal to the amount outstanding under all Seller Notes),
in such amounts and with respect to such matters, as the Administrative Agent in
its Permitted Discretion may elect to impose from time to time, including
reserves with respect to amounts owing by any Borrowing Base Obligor to any
Person to the extent secured by a Lien on, or trust over, any ABL Priority
Collateral including pursuant to PACA and/or PSA, or the rights of suppliers
under Section
81.1 of the Bankruptcy and Insolvency Act (Canada) or of farmers, fishermen and
aquaculturists under Section 81.2 of the Bankruptcy and Insolvency Act (Canada)
and Prior Claims.


Available Equity Amount: at any time (the “Available Equity Amount Reference
Time”), an amount equal to, without duplication, (a) the amount of any capital
contributions or other equity issuances (or issuances of Debt or Disqualified
Equity Interests, in each case after the Closing Date, that have been converted
into or exchanged for Qualified Equity Interests) received as cash equity by any
Borrower (including to the extent issued by a direct or indirect parent company
of any Borrower and subsequently contributed to any Borrower as Qualified Equity
Interests) during the 30-day period immediately preceding the Available Equity
Amount Reference Time, but excluding all proceeds from the issuance of
Disqualified Equity Interests, plus (b) the aggregate amount of all dividends,
returns, interests, profits,


10







--------------------------------------------------------------------------------





Bank of America-Canada Branch: Bank of America, N.A. (acting through its Canada
branch), and its successors and assigns.


Bank of America Indemnitees: Bank of America and its Affiliates and their
respective officers, directors, employees, branches (including Bank of
America-Canada Branch), agents, mandataries, and attorneys.


Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower or Subsidiary, other than Letters
of Credit.


Bank Product Reserve: the sum of (a) with respect to Qualified Secured Bank
Product Obligations, an amount equal to the sum of the maximum amounts of the
then outstanding Qualified Secured Bank Product Obligations to be secured as set
forth in the notices delivered by Secured Bank Product Providers providing such
Qualified Secured Bank Product Obligations plus (b) with respect to any other
Secured Bank Product Obligations, the aggregate amount of reserves established
by Administrative Agent from time to time in its Permitted Discretion to reflect
the reasonably anticipated liabilities in respect of such other then outstanding
Secured Bank Product Obligations.


Bankruptcy Code: Title 11 of the United States Code.


Base Rate: for any day, a per annum rate equal to the highest of (a) the Prime
Rate for such day;
(b) the Federal Funds Rate for such day, plus 0.50%; and (c) LIBOR for a
one-month interest period as determined on such day, plus 1.0%.


Base Rate Loan: any Loan that bears interest based on the Base Rate. All Base
Rate Loans shall be denominated in U.S. Dollars.


Beneficial Ownership Certification: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


Beneficial Ownership Regulation: 31 C.F.R. § 1010.230.


Benefits Plan: (a) an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, (b) a “plan” as defined in and subject to Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.


Board of Governors: the Board of Governors of the Federal Reserve System.


Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit agreements or similar
instruments, (iii) accrues interest in the absence of default or is a type upon
which interest charges are customarily paid (excluding trade payables owing in
the Ordinary Course of Business), or (iv) was issued or assumed as full or
partial payment for Property (excluding trade payables owing in the Ordinary
Course of Business); (b) Capital Leases; (c) reimbursement




12







--------------------------------------------------------------------------------





a Canadian Subsidiary or a Domestic Subsidiary, each other Person who guarantees
payment or performance of any Obligations.


Guaranty: (a) the Closing Date Guaranty Agreement and (b) each other guaranty
agreement executed by a Guarantor in favor of the Applicable Agent.


Hazardous Materials: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious wastes and all other substances, wastes, chemicals, pollutants,
contaminants or compounds of any nature in any form regulated pursuant to any
Environmental Law.


Health Care Laws: all federal, state and local laws, rules, regulations,
interpretations, guidelines, ordinances and decrees primarily relating to
patient healthcare, any health care provider, medical assistance and cost
reimbursement programs, as now or at any time hereafter in effect, applicable.


Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy
Code.


Hedging Agreements MTM Value: an amount equal to the then aggregate outstanding
mark-to- market (“MTM”) exposure of all Loan Parties to the relevant Secured
Bank Product Providers for all Qualified Secured Bank Product Obligations or
Secured Bank Product Obligations (as applicable and calculated separately) as
provided by the applicable Secured Bank Product Provider to the Administrative
Agent from time to time in accordance with the succeeding requirements. Such
exposure shall be the sum of the positive aggregate MTM values of all Qualified
Secured Bank Product Obligations or Secured Bank Product Obligations (as
applicable and calculated separately) owing to such Secured Bank Product
Provider at the time of the relevant calculation. The aggregate MTM value of all
Qualified Secured Bank Product Obligations or Secured Bank Product Obligations,
as applicable, owing to such Secured Bank Product Provider shall be calculated
by such Secured Bank Product Provider in its reasonable discretion; provided
that the Borrower Agent and the relevant Secured Bank Product Provider shall
provide any supporting documentation for such value as may be reasonably
requested from such person by the Administrative Agent. For the avoidance of
doubt, if the MTM value of all Qualified Secured Bank Product Obligations or
Secured Bank Product Obligations (as applicable and calculated separately) owing
to a Secured Bank Product Provider is a negative amount owing to such Secured
Bank Product Provider (i.e., if all such Hedging Agreements with such Secured
Bank Product Provider are in-the-money to the relevant Loan Party on a net
basis), such MTM value shall be treated as zero in calculating the Qualified
Secured Bank Product Reserve or Secured Bank Product Reserve, as applicable. The
MTM value for this purpose shall be calculated by the relevant Secured Bank
Product Provider and provided to the Administrative Agent, the relevant Loan
Party and the Borrower Agent together with the supporting calculations and
documentation therefor (i) on or prior to the date on which obligations are
designated as Qualified Secured Bank Product Obligations or Secured Bank Product
Obligations, as applicable (or, with respect to any Qualified Secured Bank
Product Obligations or Secured Bank Product Obligations existing as of the
Additional Amendments Effective Date, promptly after such date) and (ii)
thereafter (x) from time to time as reasonably determined by the applicable
Secured Bank Product Provider and (y) on any other dates on which a request is
made by the Administrative Agent, the relevant Loan Party or the Borrower Agent,
as applicable, for such MTM value. The Administrative Agent shall use such MTM
value in calculating the relevant portion of the Qualified Secured Bank Product
Reserve or Secured Bank Product Reserve, as applicable. Prior to any Secured
Bank Product Provider providing the MTM value,
50







--------------------------------------------------------------------------------





obligations will not be designated as Qualified Secured Bank Product Obligations
or Secured Bank Product Obligations, as applicable, for the purposes of this
Agreement, until such time as a MTM value is provided by such Secured Bank
Product Provider; provided that this sentence shall not apply to any Qualified
Secured Bank Product Obligations or Secured Bank Product Obligations existing as
of the Additional Amendments Effective Date.


HIPAA: the Health Insurance Portability and Accountability Act of 1996, as the
same now exists or may hereafter from time to time be amended, modified,
recodified or supplemented, together with all rules and regulations thereunder.


HIPAA Compliance Date: as defined in Section 9.1.29.(b). HIPAA Compliance Plan:
as defined in Section 9.1.29.(a).
Immaterial Subsidiary: any Subsidiary of a Borrower that, together with its
Subsidiaries, (a) generated less than 5% of gross revenues for the Fiscal Year
most recently ended or (b) had total assets (including Equity Interests in other
Subsidiaries and excluding investments that are eliminated in consolidation) of
less than 5% of the total assets of the Borrowers and their Subsidiaries, on a
consolidated basis, as of the end of the Fiscal Year most recently ended;
provided, however, that if at any time there are Subsidiaries that are
classified as “Immaterial Subsidiaries” but that collectively (i) generated more
than 5% of gross revenues for the Fiscal Year most recently ended or (ii) had
total assets (including Equity Interests in other Subsidiaries and excluding
investments that are eliminated in consolidation) of equal to or greater than 5%
of the total assets of the Borrowers and their Subsidiaries on a consolidated
basis, as of the end of the Fiscal Year most recently ended, then the Borrowers
shall cause such Subsidiaries to comply with the provisions of Section 10.1.9
such that, after such Subsidiaries become Guarantors hereunder, the Subsidiaries
that are not Guarantors shall (A) have generated less than 5% of gross revenues
for the Fiscal Year most recently ended and (B) have had total assets of less
than 5% of the total assets of the Borrowers and their Subsidiaries on a
consolidated basis as of the end of the Fiscal Year most recently ended. To the
extent any of such Subsidiaries are acquired or formed during the relevant
Fiscal Year, the percentages set forth above shall be calculated on a pro forma
basis after giving effect to such acquisition or formation as if such
acquisition or formation had occurred on the first day of such Fiscal Year.


Incremental Equivalent Debt: Debt of any Borrower or any Subsidiary in an
aggregate principal amount not to exceed the Maximum Incremental Facilities
Amount so long as (A) such Debt shall not mature prior to the date that is 91
days after the latest Applicable Termination Date (or prior to the latest
Applicable Termination Date in the case of any such Debt that is secured with a
Lien on the Term Loan Priority Collateral ranking pari passu with the Liens
securing the Term Loan Facility); provided, that the foregoing requirements of
this clause (A) shall not apply to the extent such Debt constitutes a customary
bridge facility, so long as the long-term Debt into which such customary bridge
facility is to be converted or exchanged satisfies the requirements of this
clause (A), (B) such Debt shall not have mandatory prepayment, redemption or
offer to purchase events more onerous than those applicable to the initial term
loans under the Term Loan Facility; provided, that the foregoing requirements of
this clause (2) shall not apply to the extent such Debt constitutes a customary
bridge facility, so long as the long-term Debt into which such customary bridge
facility is to be converted or exchanged satisfies the requirements of this
clause (B), (C) in the case of any secured Incremental Equivalent Debt, shall be
subject to customary intercreditor terms (including those in the Intercreditor
Agreement and/or any other lien subordination and intercreditor arrangement
reasonably satisfactory to the Borrower and the Administrative Agent, as
51







--------------------------------------------------------------------------------





PSA: the Packers and Stockyards Act (7 USC § 196 et seq.).


PSA Claim: with respect to any Person, any right or claim of or for the benefit
of such Person under PSA or any similar law enacted by any other state or
jurisdiction including any right, title or interest in or to any claims,
remedies or trust assets or other benefits or any proceeds thereof.


PTE: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.


Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed or capital assets; (b) Debt (other than the
Obligations) incurred at the time of or within 270 days after acquisition,
construction, repair, replacement or improvement of any fixed or capital assets,
for the purpose of financing any of the price thereof; (c) Debt (other than the
Obligations) incurred for the construction or acquisition or improvement of, or
to finance or to refinance the construction, acquisition or improvement of, any
Real Estate owned by any Obligor (excluding any Debt incurred in connection with
Sale Leaseback transaction permitted hereunder); and (d) any renewals,
extensions or refinancings (but not increases) thereof.


Purchase Money Lien: a Lien that secures (a) Capital Leases or any Refinancing
Debt with respect thereto or (b) Purchase Money Debt or any Refinancing Debt
with respect thereto, in each case, encumbering only the fixed or capital assets
acquired with such Debt (and additions and accessions to such assets and the
proceeds and the products thereof and customary security deposits) and
constituting a purchase money security interest under the UCC, in the case of
clause (b), the PPSA or other Applicable Law.


Qualified Cash: as of any date of determination, as to any Person, the aggregate
amount of unrestricted cash and Cash Equivalents of such Person and its
Subsidiaries as of such date that is (a) held in a Deposit Account (other than
an account exclusively used for payroll, payroll taxes or employee benefits),
investment account, securities account or such other account, in each case, with
the Administrative Agent, (b) subject to the Applicable Agent’s first priority
perfected Lien and (c) not subject to any other Lien, other than nonconsensual
Liens permitted under Section 10.2.2 having priority by operation of applicable
Law, without limiting the ability of the Administrative Agent to change,
establish or eliminate any Availability Reserves in its Permitted Discretion on
account of any such nonconsensual Liens; provided that the Borrower Agent shall
promptly notify the Administrative Agent of any such nonconsensual Lien after
obtaining knowledge thereof.


Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.


Qualified Equity Interests: any Equity Interests of UNFI that are not
Disqualified Equity Interests.


Qualified Secured Bank Product Obligations: Debt, obligations and other
liabilities with respect to Hedging Agreements owing by a Borrower or Subsidiary
to a Secured Bank Product Provider, as long as no Overadvance would result from
establishment of a Qualified Secured Bank Product Reserve for such amount. The
reasonably anticipated liabilities in respect of such obligations with respect
to Hedging Agreements owed to Bank of America and its Affiliates or branches
shall constitute Qualified Secured


68







--------------------------------------------------------------------------------





Bank Product Obligations unless otherwise agreed by Bank of America or such
Affiliate or branch. Notwithstanding the foregoing, in no event shall Qualified
Secured Bank Product Obligations of an Obligor include its Excluded Swap
Obligations.


Qualified Secured Bank Product Reserve: reserves in an amount equal to the then
aggregate outstanding Hedging Agreements MTM Value of all Qualified Secured Bank
Product Obligations.


RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).


Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.


Recipient: any Agent, Issuing Bank, any Lender or any other recipient of a
payment to be made by an Obligor under a Loan Document or on account of an
Obligation.


Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced except by an amount equal to
unpaid accrued interest and premium thereon, plus amounts that would otherwise
be permitted under Section 10.2.1 (with such amounts being deemed utilization of
the applicable basket or exception under Section 10.2.1), plus other reasonable
fees and expenses reasonably incurred in connection with such refinancing,
renewal or extension and by an amount equal to any existing commitments
unutilized thereunder; (b) it has a final maturity no sooner than, a weighted
average life no less than, the Debt being extended, renewed or refinanced; (c)
if applicable, it is subordinated to the Obligations at least to the same extent
as the Debt being extended, renewed or refinanced; (d) solely with respect to
Debt permitted under Section 10.2.1(c), the representations, covenants and
defaults applicable to it, taken as a whole, are not materially less favorable
to the applicable Borrower or Subsidiary than those applicable to the Debt being
extended, renewed or refinanced; (e) no additional Lien is granted to secure it;
and (f) no additional Person is obligated on such Debt that is not an Obligor.


Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Permitted Purchase Money Debt or Debt otherwise permitted under
Section 10.2.1.


Reimbursement Date: as defined in Section 2.3.2.


Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
ABL Priority Collateral or could assert a Lien on any ABL Priority Collateral;
and (b) a reserve at least equal to three months’ rent and other charges that
could be payable to any such Person, unless it has executed a Lien Waiver.


Report: as defined in Section 12.2.3.


Reportable Event: with respect to any Pension Plan, any of the events set forth
in Section 4043(c) of ERISA, other than events for which the 30 day notice
period has been waived.


Required Lenders: as of any date of determination, Lenders having more than
50.0% of the sum of the (a) Total Outstandings (with the aggregate outstanding
amount of each Lender’s risk participation and funded participation in LC
Obligations and Swingline Loans being deemed “held” by such Lender for purposes
of this definition) and (b) aggregate unused U.S. Revolver Commitments and
Canadian
69







--------------------------------------------------------------------------------





Commitments; provided that the unused U.S. Revolver Commitments and Canadian
Commitments of, and the portion of the Total Outstandings held or deemed held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders


Restricted Investment: any Investment by a Borrower or Subsidiary other than a
Permitted Investment; provided that any contribution, sale, assignment, transfer
or other disposition or investment of any Intellectual Property to or in any
Unrestricted Subsidiary shall constitute a Restricted Investment,
notwithstanding any basket or other exception in the definition of “Permitted
Investment” that would otherwise permit any such contribution, sale, assignment,
transfer, disposition or investment, except for any contribution, sale,
assignment, transfer, disposal or investment of any Intellectual Property to or
in any Unrestricted Subsidiary that is otherwise permitted under the definition
of “Permitted Investment” and in the reasonable business judgment of the
Borrower Agent is immaterial to, or no longer used in or necessary for, the
conduct of the business of the Borrower Agent or any Restricted Subsidiary.


Restricted Subsidiary: any Subsidiary of the Borrower Agent (other than a
Borrower) other than an Unrestricted Subsidiary.


Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of (i) any Borrower, Subsidiary or other Obligor to grant
Liens on any assets for the benefit of the Secured Parties with respect to the
Obligations or (ii) any Borrower (other than UNFI), Subsidiary or other Obligor
to declare or make Distributions or to repay any intercompany Debt.


Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.


S&P: Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global, Inc.,
and any successor thereto.


Sale Leaseback: means any transaction or series of related transactions pursuant
to which any Borrower or any of the Subsidiaries (a) sells, transfers or
otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.


Sanctions: any international economic sanctions administered or enforced by the
United States Government (including OFAC), the Canadian government, the United
Nations Security Council or the European Union, Her Majesty’s Treasury.


Scheduled Unavailability Date: as defined in Section 3.6.


Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Subsidiary to a Secured Bank
Product Provider, as long as no Default or Event of Default exists and no
Overadvance would result from establishment of a Secured Bank Product Reserve
for such amount; provided, that Secured Bank Product Obligations of an Obligor
shall not include its Excluded Swap Obligations.


Secured Bank Product Provider: (a) Bank of America or any of its Affiliates or
branches; and (b) any other Person that is a Lender or Affiliate or branch of a
Lender (x) on the Closing Date with respect to any Bank Product existing on the
Closing Date or (y) at the time it enters into an agreement to provide
70







--------------------------------------------------------------------------------





a Bank Product (even though, at a later time of determination, such Person or
such Person’s Affiliate no longer holds any commitments or Loans hereunder),
provided such provider delivers written notice to Administrative Agent, in the
form attached hereto as Exhibit G or in such other form as agreed by the
Administrative Agent (including any form accepted by the Administrative Agent
prior to the Additional Amendments Effective Date), in each case, as
acknowledged by Borrower Agent, within 10 days (or such later date as the
Administrative Agent may agree) following the later of the Closing Date or the
creation of the Bank Product, (i) describing the Bank Product and setting forth
the amount of the obligations in respect of such Bank Product to be secured by
the Collateral (and, if the Bank Product is not a Hedging Agreement, setting
forth the maximum amount of the related Secured Bank Product Obligations (and,
if all or any portion of such Secured Bank Product Obligations are to constitute
Qualified Secured Bank Product Obligations, the maximum amount of such Qualified
Secured Bank Product Obligations), which amount may be established and increased
or decreased by further written notice from such provider to the Administrative
Agent from time to time, that are to be secured by the Collateral, and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 12.13.


Secured Bank Product Reserve: (a) with respect to any Secured Bank Product
Obligations arising from Hedging Agreements, the Hedging Agreements MTM Value of
such Secured Bank Product Obligations and (b) with respect to any other Secured
Bank Product Obligations, the aggregate amount of reserves established by the
Administrative Agent from time to time in its Permitted Discretion to reflect
the reasonably anticipated monetary obligations of the Loan Parties under any
Secured Bank Product Obligations owing to any Secured Bank Product Providers.


Secured Parties: Agents, Issuing Banks, Lenders and Secured Bank Product
Providers.


Security Agreements: (a) the Closing Date U.S. Security Agreement and (b) any
other security agreement or joinder agreement that may be entered into after the
Closing Date with respect to a Subsidiary of the Borrowers formed or acquired
after the Closing Date, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.


Security Documents: the Guaranties, Security Agreements, Closing Date Canadian
Security Documents, Deposit Account Control Agreements, Credit Card
Notifications and all other security agreements, deeds of hypothec, pledge
agreements, or other collateral security agreements, instruments or documents
entered into or to be entered into by an Obligor pursuant to which such Obligor
grants or perfects a security interest in certain of its assets to the
Applicable Agent, including PPSA and UCC financing statements and financing
change statements, as applicable, required to be executed or delivered pursuant
to any Security Document, and in each case any applicable joinder agreement to
any of the foregoing.


Seller Note: any unsecured promissory note (and any guarantee thereof) issued by
one or more Obligors (or any Subsidiary of an Obligor organized for purposes of
the corresponding Permitted Acquisition, which as a part of such Permitted
Acquisition will contemporaneously be merged with or into an Obligor or
otherwise will become an Obligor promptly thereafter in accordance with this
Agreement) in favor of a seller in connection with a Permitted Acquisition in an
aggregate principal amount not to exceed the purchase price in respect of such
Permitted Acquisition.








71







--------------------------------------------------------------------------------





Canadian Lender which would constitute “interest” for purposes of the Criminal
Code Section. Any amount or rate of interest referred to in this Agreement shall
be determined in accordance with GAAP as an effective annual rate of interest
over the term that the applicable Loan remains outstanding on the assumption
that any charges, fees or expenses that fall within the meaning of “interest”
under the Criminal Code Section shall, if they relate to a specific period of
time, be pro-rated over that period of time and otherwise be pro-rated over the
period from the Closing Date to the Applicable Termination Date and, in the
event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by Applicable Agent shall be conclusive, absent manifest
error, for the purposes of such determination.


SECTION 4. LOAN ADMINISTRATION


4.1.
Manner of Borrowing and Funding Loans.



4.1.1.
Notice of Borrowing.



(a)    Whenever (x) U.S. Borrowers desire funding of a Borrowing of U.S.
Revolver Loans, Borrower Agent shall give Administrative Agent, and (y) Canadian
Borrower desires funding of a Borrowing of Canadian Loans, Canadian Borrower
shall give Canadian Agent, a Notice of Borrowing. Such notice must be received
by the Applicable Agent (i) no later than 11:00 a1:00 p.m. (i) on the Business
Day of the requested funding date, in the case of Base Rate Loans, and (ii) no
later than 11:00 a.m. at least two Business Days prior to the requested funding
date, in the case of Applicable Offered Rate Loans. Notices received after 1:00
p.m., with respect to Base Rate Loans, and 11:00 a.m., with respect to
Applicable Offered Rate Loans, shall be deemed received on the next Business
Day. Each Notice of Borrowing shall be irrevocable and shall specify (A) the
amount of the Borrowing, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as Base Rate Loans or
LIBOR Loans, in the case of U.S. Revolver Loans, and (D) in the case of LIBOR
Loans or BA Equivalent Rate Loans, the duration of the applicable Interest
Period (which shall be deemed to be one month if not specified).


(b)    Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for Base Rate Loans on the due
date, in the amount of such Obligations. The proceeds of such Loans shall be
disbursed as direct payment of the relevant Obligation. In addition, the
Applicable Agent may, at its option, charge such Obligations against any
operating, investment or other account of a U.S. Borrower or Canadian Borrower,
as the case may be, maintained with such Agent or any of its Affiliates.


(c)    If any Borrower maintains any disbursement account with any Agent or any
Affiliate of any Agent, then presentation for payment of any Payment Item when
there are insufficient funds to cover it shall be deemed to be a request for a
Base Rate Loan, in the case of the U.S. Borrowers, or a BA
101







--------------------------------------------------------------------------------





Equivalent Rate Loan, in the case of the Canadian Borrower, on the date of such
presentation, in the amount of the Payment Item. The proceeds of such Loan may
be disbursed directly to the disbursement account.


4.1.2.    Fundings by Lenders. Each Applicable Lender shall timely honor its
U.S. Revolver Commitment or Canadian Commitment, as the case may be, by funding
its Pro Rata share of each Borrowing of Loans that is properly requested
hereunder. Except for Borrowings to be made as Swingline Loans, the Applicable
Agent shall endeavor to notify the Applicable Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon2:00 p.m. on the
proposed funding date for Base Rate Loans or by 3:00 p.m. at least two Business
Days before any proposed funding of Applicable Offered Rate Loans. Each
Applicable Lender shall fund to the Applicable Agent such Lender’s Pro Rata
share of the Borrowing to the account specified by the Applicable Agent in
immediately available funds not later than 2:004:00 p.m. on the requested
funding date, unless the Applicable Agent’s notice is received after the times
provided above, in which case the Applicable Lender shall fund its Pro Rata
share by 11:00 a.m. on the next Business Day. Subject to its receipt of such
amounts from the Applicable Lenders, the Applicable Agent shall disburse the
proceeds of the Loans as directed by Borrower Agent or the Canadian Borrower, as
the case may be. Unless the Applicable Agent shall have received (in sufficient
time to act) written notice from a Lender that it does not intend to fund its
Pro Rata share of a Borrowing, the Applicable Agent may assume that such Lender
has deposited or promptly will deposit its share with such Agent, and such Agent
may disburse a corresponding amount to U.S. Borrowers or the Canadian Borrower,
as the case may be. If a Lender’s share of any Borrowing or of any settlement
pursuant to Section 4.1.3(b) is not received by the Applicable Agent, then the
applicable Borrower or Borrowers agree to repay to the Applicable Agent on
demand the amount of such share, together with interest thereon from the date
disbursed until repaid, at the rate applicable to the Borrowing. Subject to
Section 3.8, a Lender or Issuing Bank may fulfill its obligations under Loan
Documents through one or more Lending Offices, and this shall not affect any
obligation of Obligors under the Loan Documents or with respect to any
Obligations.


4.1.3.
Swingline Loans; Settlement.



(a)    Subject to the terms and conditions set forth herein, on any Business Day
from and after the Closing until the Business Day prior to the Maturity Date,
(i) the U.S. Swingline Lender shall advance Swingline Loans to the U.S.
Borrowers up to an aggregate outstanding amount equal to U.S.
$100,000,000 (and notwithstanding the fact that such Swingline Loans, when
aggregated with the Total U.S. Revolver Outstandings of such Person in its
separate capacity as a U.S. Revolver Lender, may exceed the amount of the U.S.
Revolver Commitment of the U.S. Swingline Lender); provided that, (x) after
giving effect to any such Swingline Loan, the Total U.S. Revolver Outstandings
at such time (including the requested Swingline Loan) would not exceed the U.S.
Revolver Borrowing Base and (y) subject to the immediately preceding
parenthetical, the Total U.S. Revolver Outstandings and other exposure with
respect to the U.S. Revolver Commitments (including its Pro Rata purchase of
participations in Swingline Loans made by the U.S. Swingline Lender) of any
U.S. Revolver Lender shall not exceed its U.S. Revolver Commitment and (ii) the
Canadian Swingline Lender shall advance Swingline Loans to the Canadian Borrower
up to an aggregate outstanding amount equal to U.S. $3,500,000 (and
notwithstanding the fact that such Swingline Loans, when aggregated with the
102







--------------------------------------------------------------------------------





have terminated, a U.S. Revolver Overadvance or Canadian Overadvance exists or
the conditions in Section 6 are satisfied.


(d) Each Borrowing of Swingline Loans shall be made upon the applicable U.S.
Borrower's or Canadian Borrower’s irrevocable notice to the
U.S. Swingline Lender or Canadian Swingline Lender, as applicable, in each case
with a copy to the Administrative Agent, which may be given by telephone. Each
such notice must be received by the Persons in the preceding sentence not later
than 1:002:00 p.m. on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $100,000 (and any amount in
excess thereof shall be an integral multiple of $25,000), and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the U.S. Swingline Lender or Canadian
Swingline Lender, as applicable, of a written Notice of Borrowing. Promptly
after receipt by the U.S. Swingline Lender or Canadian Swingline Lender, as
applicable, of any telephonic notice of Borrowing of Swingline Loans, the U.S.
Swingline Lender or Canadian Swingline Lender, as applicable, will, provided,
that all applicable conditions in this Section 4.1.3 and Section 6.3 are
satisfied or waived in accordance with terms hereof, not later than 3:004:00
p.m. on the borrowing date specified in such notice, make the amount of its
Swingline Loans available to the U.S. Borrowers or the Canadian Borrower, as
applicable.


(e) Any Swingline Lender may resign at any time upon notice to the Applicable
Agent and the applicable Borrower or Borrowers. On and after the effective date
of such resignation, such Swingline Lender shall have no obligation to make
Swingline Loans, but shall continue to have all rights and other obligations of
a Swingline Lender hereunder relating to any Swingline Loan issued by such
Swingline Lender prior to such date. To the extent requested by the Borrower
Agent, the applicable Swingline Lender shall use commercially reasonable efforts
to promptly appoint a replacement Swingline Lender which, as long as no Default
or Event of Default exists, shall be reasonably acceptable to the applicable
Borrower or Borrowers.


4.1.4.    Notices. Borrowers may request, convert or continue Loans, select
interest rates, and transfer funds based on telephonic or e-mailed instructions
to the Applicable Agent. Borrowers shall confirm each such request by prompt
delivery to the Applicable Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if such notice differs materially
from the action taken by the Applicable Agent or the Applicable Lenders pursuant
to the telephonic or e-mailed instructions from Borrowers, the records of such
Agent and such Lenders shall govern. No Agent or Lender shall have any liability
for any loss suffered by a Borrower as a result of any Agent or any Lender
acting upon its understanding of telephonic or e-mailed instructions from a
person believed in good faith by any Agent or any Lender to be a person
authorized to give such instructions on a Borrower’s behalf.


4.2.
Defaulting Lender.



4.2.1.    Reallocation of Pro Rata Share; Amendments. For purposes of
determining Lenders’ obligations or rights to fund, participate in or receive
collections with respect to Loans and Letters of Credit (including existing
Swingline Loans, Protective Advances and LC Obligations), each
104







--------------------------------------------------------------------------------





payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated, subject to Section 4.5, as follows, subject to the Intercreditor
Agreement:


(a)    first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to any Agent;


(b)    second, to all amounts owing to any Swingline Lender on Swingline Loans,
Overadvances, Protective Advances, and Loans and participations that a
Defaulting Lender has failed to settle or fund;


(c)
third, to all amounts owing to Issuing Bank;



(d)    fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;


(e)    fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;


(f)
sixth, to Cash Collateralize all LC Obligations;



(g)    seventh, to all Loans (other than Overadvances and Protective Advances),
and to Qualified Secured Bank Product Obligations to the extent a Qualified
Secured Bank Product Reserve has been established with respect thereto up to and
including the amount most recently specified to the Administrative Agent
pursuant to the terms hereof, if applicable; and


(h)
last, to all other Obligations.



Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in any applicable category. Amounts
distributed with respect to any Secured Bank Product Obligations or Qualified
Secured Bank Product Obligations shall be the lesser of (i) the maximum Secured
Bank Product Obligations or Qualified Secured Bank Product Obligations, as the
case may be, last reported to the Administrative Agent, if applicable, and (ii)
the actual Secured Bank Product Obligations or Qualified Secured Bank Product
Obligations, as the case may be, as calculated by the methodology reported to
the Administrative Agent, if applicable, for determining the amount due. The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations or Qualified
Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Bank Product Provider. If
the provider fails to deliver the calculation within five days following
request, the Administrative Agent may assume the amount is zero. The allocations
set forth in this Section are solely to determine the rights and priorities
among Secured Parties, and may be changed by agreement of the affected Secured
Parties, without the consent of any Obligor. This Section is not for the benefit
of or enforceable by any Obligor,




109





